Dismissed and Memorandum Opinion filed April 9, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-01022-CR

                      LONNIE EARL HARRIS, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 21st District Court
                         Washington County, Texas
                        Trial Court Cause No. 16925

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to the offense of delivery of a controlled
substance. In accordance with the terms of a plea bargain agreement with the State,
the trial court sentenced appellant to confinement for 25 years in the Institutional
Division of the Texas Department of Criminal Justice. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2